, a FILED IN OPEN COURT
United States District Court JACKSONVILLE, FLORIDA

Middle District of Florida

Jacksonville Division 5 2) | (9
U.S. DISTRICT COURT
UNITED STATES OF AMERICA MIDDLE DISTRICT OF FLORIDA
Vv. No. 3:20-cr-65-J-32PDB

TRAVIS RYAN PRITCHARD

 

Notice of Acceptance of General Discovery

The defendant, through counsel, accepts general discovery under the

Court’s standing discovery order.

   

Attorney for Defenda

Certificate of Service

I certify that I have hand-delivered a copy of this notice to Kelly
Karase, Assistant United States Attorney, 300 North Hogan St., Ste. 7-100,
Jacksonville, FL 32202-4270, on May 21, 2020.

   

Attorney for Defend
